State of New York ex rel. Rasmusen v Citigroup, Inc. (2018 NY Slip Op 04845)





State of New York ex rel. Rasmusen v Citigroup, Inc.


2018 NY Slip Op 04845


Decided on June 28, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2018

Friedman, J.P., Tom, Mazzarelli, Singh, JJ.


100175/13 7017 7016

[*1]The State of New York ex rel. Eric Rasmusen, Plaintiff-Appellant,
vCitigroup, Inc., Defendant-Respondent.


Law Offices of Eugene H. Kim LLC, White Plains (Eugene H. Kim of counsel), for appellant.
Davis Polk & Wardell LLP, New York (Edmund Polubinski III of counsel), for respondent.

Orders, Supreme Court, New York County (Charles E. Ramos, J.), entered May 30 and July 5, 2017, which, respectively, granted defendant's motion to dismiss the complaint and granted defendant's request to direct entry of judgment in its favor, unanimously affirmed, without costs.
The court lacked subject matter jurisdiction over this action because plaintiff's allegations that defendant wrongfully underpaid its New York State taxes are derived from and are substantially similar to allegations that were already in the public domain (see State Finance Law § 190[9][b]; State of N.Y. ex rel. Jamaica Hosp. Med. Ctr., Inc. v UnitedHealth Group, Inc., 84 AD3d 442 [1st Dept 2011]).
In view of the foregoing, we need not reach the issue of whether the complaint states a cause of action.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 28, 2018
CLERK